DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Alan Epstein on May 02, 2022.
The application has been amended as follows: 
Regarding claim 1, line 8;
After speech, add -- a joint 4processor that processes the signals from different close sensors; wherein the close sensors are 13placed in the form factor of a wearable device and the close sensors 14comprise at least one of: a close microphone, a close 15camera, and an electromyographic pad, wherein the form factor is at least one of: an earphone, and an earbud --.
Regarding claim 9, line 9;
After “speech”, add -- a joint 4processor that processes the signals from different close sensors; wherein the close sensors are 13placed in the form factor of a wearable device and the close sensors 14comprise at least one of: a close microphone, a close 15camera, and an electromyographic pad, wherein the form factor is at least one of: an earphone, and an earbud --.
Claims 15, 19 and 20 are cancelled.





Allowable Claims
Claims 1-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 9, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested a processor that performs analysis on the captured signal, an output of the processor 14whereby said output may be used to guide the recognition of speech, a joint 4processor that processes the signals from different close sensors, wherein the close sensors are 13placed in the form factor of a wearable device and the close sensors 14comprise at least one of: a close microphone, a close camera and an electromyographic pad, wherein the form factor is at least one of: an earphone, and an earbud. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 2, 2022